Citation Nr: 0720752	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disorder.

2.	Entitlement to service connection for lumbar strain.

3.	Entitlement to service connection for a dental disorder 
(post-operative).

4.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.	Entitlement to service connection for a foot disorder.

6.	Entitlement to service connection for herpes.

7.	Entitlement to service connection for sleep apnea.

8.	Entitlement to service connection for penile papules.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
August 1977, and from January 1991 to February 1992.  He also 
had a period of service in the Colorado Air National Guard 
between 1992 and 2002, the exact dates of which have not yet 
been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
from a            December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In November 2005, the veteran testified at a video-conference 
hearing before          the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of this proceeding is of 
record.  During the hearing, the veteran submitted additional 
evidence (consisting of VA and private medical records, and a 
personal statement), and he waived his right to have this 
evidence initially considered by the RO.               See 38 
C.F.R. §§ 20.800, 20.1304(c) (2006).  

For the reasons discussed below, the appeal is being REMANDED 
to the RO           via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify          the veteran if 
further action is required.


REMAND

A March 2005 statement from N.B., a private psychologist who 
had treated the veteran, indicates a clinical assessment of 
PTSD associated with events from during military service.  
Reports of treatment at the Denver Vet Center between March 
and October 2005 also note a continuing diagnosis of PTSD.  
However, question is whether this diagnosis of PTSD is found 
to be etiologically related to a verified  
in-service stressor.       

In support of his claim, the veteran has identified as an in-
service stressful event that in February 1991 as a member of 
the Headquarters Mortuary Service Division with Tyndall Air 
Force Base (AFB) (located near Panama City, Florida) he 
assisted with the rescue and recovery operations following 
the crash of a C-130 military jet aircraft.  He has indicated 
that this crash had occurred in Kuwait during the            
Gulf War.  His occupational duty assignment involved a 
temporary transfer to the Dover AFB on the return of the 
bodies of some individuals who had been killed     as the 
result of that incident.  The veteran has provided specific 
dates of his involvement in this duty assignment. 

As a second alleged stressful experience, the veteran has 
identified another incident in which a C-130 plane crash 
occurred in February 1992 in Evansville, Indiana.    He has 
explained that he was again involved in rescue and recovery 
procedures      in response to military and civilian 
casualties.  He has set forth specific dates of    his 
involvement, and exact locations of where this took place.  

The RO in this respect made several requests for his complete 
service records to      the National Personnel Records Center 
(NPRC), in response to which the agency repeatedly responded 
that the requested information was not on file.  More 
recently, through its January 2005 correspondence, the RO 
informed the veteran that continuing efforts to obtain his 
service records had not been successful, and requested that 
he provide copies of those records in his possession, as well 
as complete and return NA Form 13055 permitting the 
reconstruction of his service medical file (including 
specific information as to the organization of assignment at 
that time).  At his November 2005 hearing, the veteran 
submitted a completed PTSD questionnaire (submitted during 
the November 2005 hearing) identifying his unit of assignment 
as the Headquarters Mortuary Service Division, stationed at 
Tyndall AFB.  According to this information, then, there is a 
reasonable basis upon which to conduct an additional inquiry 
into the exact circumstances of his service, and to obtain 
documentation of the same -- from the NPRC, or other 
appropriate agency.  See 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Also relevant to verifying the claimed in-service events, 
there is of record a copy   of a February 1992 article from a 
newspaper in Evansville, Indiana pertaining to      a 
military aircraft crash and describing some details of the 
incident that were consistent with what the veteran had 
described.  Even so, his unit records would confirm an 
assignment with the unit involved in responding to the above 
incidents. 

Following this requested development, provided that one or 
both of the alleged stressors are considered to have been 
corroborated, the veteran should then be scheduled for a VA 
psychiatric examination to determine whether he has PTSD as 
the result of a verified stressor.  The examination should 
initially address whether he meets the medical criteria for a 
diagnosis of PTSD (under DSM-IV) -- and if this is 
established, the designated examiner should then offer an 
opinion as to whether this condition is causally linked to a 
confirmed in-service stressor.                

Concerning the additional claims on appeal for conditions 
other than PTSD,   further development of the evidence is 
also required as to these claimed disorders (aside from the 
claimed dental disorder, addressed separately below in view 
of      the specific applicable criteria).  This includes 
arranging for the veteran to undergo further VA medical 
examinations necessary to resolve the claims.    

The current evidence of record shows that physicians and 
other competent treatment providers have at some point 
offered diagnoses of the various conditions claimed, inasmuch 
as medical records between 1999 and 2005 from a private 
physicians' assistant noted a bilateral degenerative disorder 
of the hip, back strain (of the lumbar spine), and mild 
obstructive sleep apnea.  Similarly, a February 2000 report 
of private orthopedic treatment indicates moderate 
degenerative joint disease of the bilateral hips, and lumbar 
strain.  An October 2002 VA dermatological examination 
further stated diagnoses of genital herpes by history, and 
penile papules involving the coronal sulcus.  The veteran 
himself has also alleged having recently had symptoms 
consistent with tinea pedis (e.g., "athlete's foot"), which 
may be considered competent evidence at least as to the 
potential existence of such condition.       

During the November 2005 Board hearing, the veteran explained 
that he sustained an injury while playing recreational sports 
around 1975 at the Keesler AFB in               Biloxi, 
Mississippi, which he initially believed only affected his 
knees, but was  later told by his physicians also involved 
the hips and the sciatic nerve.  He further indicated that in 
his original assignment at Keesler AFB as an administration 
specialist, he had occupational duties requiring intensive 
physical labor, including lifting heavy objects, that could 
have affected the lower back and hip regions.  According to 
the veteran, his sleep apnea symptomatology also first began 
around the time he served on active duty in the 1990s.

On reviewing evidence of the current conditions claimed in 
view of the veteran's clinical history, an original VA 
examination is warranted to determine the proper diagnosis, 
and most likely etiology of his claimed bilateral hip 
disorder,           lumbar strain, and sleep apnea.  See 
again, 38 U.S.C.A. § 5103A(d).  See, too, McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); Duenas v. Principi,                 
18 Vet. App. 512, 516 (2004).  Moreover, whereas the previous 
October 2002 examination diagnosed various dermatological 
disorders, but did not opine as to whether these were 
service-related, another examination is also warranted in 
this regard -- encompassing consideration as to the origin of 
any confirmed current foot disorder (of a dermatological 
nature).  As additional development in support of these 
claims, the RO should obtain relevant records of VA treatment 
on file.  Through correspondence submitted in December 2005, 
the veteran stated that he had recently received treatment at 
the Denver VA Medical Center (VAMC) for shingles (which he 
had been informed was due to herpes) in the lymph nodes and 
right thigh.  

Also required is development action to obtain relevant 
private medical records upon which the veteran has placed VA 
on notice.  This requires sending the veteran an appropriate 
medical authorization and release form (VAF 21-4142) to 
obtain a report of a November 2005 sleep study conducted at 
the W.R.L. hospital, which    he expressly identified during 
the Board hearing.  See 38 C.F.R. § 3.159(c)(1).

The veteran reported that he had oral surgery conducted at 
the Keesler AFB to remove his wisdom teeth, and another 
procedure to install a dental bridge.  He alleges that the 
latter procedure required reconstruction of the gums in 
service, and that he had to have it repeated twice  since 
separation from service because of shifting in his gums.  The 
necessity for continuing treatment for this bridge filling 
appears to be the primary foundation for the current claim.  

In this instance, it not definitive from the record as to the 
site of treatment rendered  concerning which the veteran 
claims continued to manifest problems post-service. His 
service dental records reflect that on entrance, there were 
no abnormalities noted, other than apparently caries on teeth 
no. 17 through 19.  The records further show that in June 
1976 he was noted to have been missing tooth no. 5.  
Preparations were made for installing a dental bridge with 
crowns based on the surrounding teeth nos. 4 and 6, and the 
bridge was installed in August 1976.  This appears to be the 
treatment of which he is complaining.  As well, though, there 
is similar reference to an April 1976 installation of 
prosthetic dental devices affecting teeth nos. 20            
and 21, and nos. 28, 29 and 31.  Consequently, a VA dental 
examination is required to clarify the location of the 
condition at issue, as well as whether it had an origin that 
was service-related.  

VA is required to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided,     if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3rd 1311 (Fed. Cir. 2007).  So he should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

Accordingly, this case is REMANDED for the following action:

1.	Prior to any further adjudication of 
the claims on appeal, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b),        
must include an explanation of the 
information or evidence needed to 
establish a downstream disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

2.	Provide the veteran with an 
additional opportunity to submit 
background information pertaining to 
the circumstances of his second period 
of active duty service, from January 
1991 to February 1992, including to 
complete a form NA Form 13055           
(for purposes of reconstructing his 
SMRs).              Also request that 
he identify the complete dates of 
reserve duty in the Colorado Air 
National Guard.  

3.	Then attempt to obtain his complete 
SMRs, and personnel file (including 
Form DD-214) from the NPRC and any 
other appropriate agency -- taking into 
account the recently received 
information that his         unit of 
assignment between January 1991 and 
February 1992 was the Headquarters 
Mortuary Service Division at Tyndall 
AFB.  This records request should also 
include, for identified periods of 
reserve service,             a request 
to the Colorado State Adjutant General.  
Then associate all records obtained 
with the             claims file.

4.	Also, request that the veteran 
complete and return a medical 
authorization form (VAF 21-4142) 
pertaining to a report of a November 
2005 sleep study conducted at the 
W.R.L. hospital.  Based on the 
information provided in this form, the 
identified records should be obtained 
from this medical provider. 

If the request for records from this 
treatment provider is unsuccessful, 
make all reasonable follow-up attempts.  
Also, if it is determined these records 
cannot be obtained or the further 
efforts to obtain them would clearly be 
futile, notify the veteran of this              
in accordance with 38 U.S.C.A. § 
5103A(b) and           38 C.F.R. § 
3.159(e).

5.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the                Denver 
VAMC from December 2005 to the present, 
and associate the records obtained with 
the claims file.  

6.	Schedule the veteran for an 
appropriate VA medical examinations 
concerning his claims for service 
connection for a bilateral hip 
disorder, lumbar strain, sleep apnea, 
foot disorder, herpes, penile papules, 
and a dental condition.

With respect to the orthopedic 
examiner, this physician should 
initially indicate confirm that         
the veteran currently has a bilateral 
hip disorder, including, but not 
limited to, degenerative joint disease.  
Also indicate whether the veteran has a 
lumbar strain.  In determining the 
extent of the medical conditions shown, 
all clinical tests and studies that are 
deemed necessary by the examiner 
(including x-rays) should be performed.  
Provided that at least one of these 
conditions is diagnosed, the examiner 
should then offer an opinion as to 
whether the condition(s) is/are at 
least as likely as not 
(i.e., 50 percent or greater 
probability) related to the veteran's 
military service -- taking into account 
any documented instances of treatment 
in service, including his own 
assertions as to in-service injury.    
In determining the etiology of a 
claimed back disorder, also please 
consider the significance of a motor 
vehicle accident in January 2000 to the 
extent it may have impacted the 
development of this condition.  

With respect to the respiratory 
examiner, this physician should examine 
the veteran to determine whether he 
currently has claimed sleep apnea.  If 
this condition is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that a 
sleep apnea condition is etiologically 
related to the veteran's military 
service -- taking into consideration 
any documented instances of treatment 
in service.   

The dermatology examiner should examine 
the veteran to determine whether he 
currently has herpes, penile papules, 
and a dermatological condition of the 
feet (including tinea pedis).  If one 
or more of these conditions are 
present, the examiner should provide an 
opinion as to whether it is at least 
as likely as not          that the 
condition(s) is/are etiologically 
related to the veteran's military 
service -- taking into consideration 
the documented instances of treatment 
in service.   

Also, the dental examiner should 
evaluate the veteran's current dental 
status, and indicate              the 
exact location of the bridge applied in 
service where the veteran has since 
twice required restorative surgery.  
Then obtain an opinion as to whether it 
is         at least as likely as not 
that any current dental condition found 
is related to his service in the 
military, in particular, as a residual 
of dental trauma sustained in service.  
This should include, if the claimed 
condition is in fact a bridge placed 
over tooth no. 5, clarification as to 
the circumstances surrounding a June 
1976 notation on service dental records 
that this tooth was missing.  

To facilitate responding to these 
questions posed,           the claims 
folder and a copy of this remand must 
be made available for each examiner's 
review of the veteran's pertinent 
medical history.  It is imperative that 
the questions posed in this remand be 
answered  so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.
7.	Provided also that at least one 
claimed in-service stressor is 
independently verified, schedule the 
veteran for a VA psychiatric 
examination.  The designated examiner 
should provide an opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran has PTSD 
due to  a confirmed stressor from 
service.  In making this determination, 
only a stressor that has been 
independently verified is to be 
considered.  If PTSD is diagnosed, 
the examiner must indicate what 
specific stressor in service provided 
the basis for this diagnosis.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet 
the DSM-IV criteria for this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

8.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If these claims         
are not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the file to the Board for further 
appellate consideration.
9.	
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


